DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) and Species A1 (Fig. 8) in the reply filed on 12/15/2021 is acknowledged. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. 

Status of Claims
Claims 1-20 are pending in the application with claims 17-20 withdrawn. Claims 1-16 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Claim 4: the reference atmospheric pressure separation wall provided to communicate the saturated vapor pressure cooling chamber with the reference atmospheric pressure chamber below the saturated vapor pressure cooling chamber and the reference atmospheric pressure chamber. Referring to Figure 2 bottom or lower end of the chambers, but does not show the chambers communicating below the chambers, as recited in claim 4. 
Claim 8: the fourth heat exchanger formed at a higher level than the third heat exchanger. Referring to Figure 2 of the instant application, the figure appears to show the fourth heat exchanger (234) located below the third heat exchanger (232), as recited later in claim 8. However, the figures do not appear to show the fourth heat exchanger form at a higher level than the third heat exchanger. 
No new matter should be entered.

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. For example, note paragraph [0019] of the published application. See MPEP § 608.02(g). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is indefinite because the wording “infinite cooling” in line 1 is unclear. For example, it is unclear how a structure can be infinitely cooled, which implies the structure would exist an infinite amount of time. It is also unclear how “infinite cooling” differs from “non-infinite cooling”. The dividing boundary between “infinite cooling” and “non-infinite cooling” is unclear. The claim does not allow the public to be sufficiently informed of what would constitute infringement.

Claim 1 recites the phrase “the outside” in line 10. There is insufficient antecedent basis for this phrase in the claim. It is unclear what component the “outside” is outside of. It is also unclear whether the “outside” refers to ambient air. 

Claim 1 further recites the phrase “the cooling water in the energy absorbing space pressurized by the pressure balance pipe” in lines 17-18. There is insufficient antecedent basis for this phrase in the claim.

Claim 1 further recites the phrase “in which a water level thereof varies according to a pressure in the saturated vapor pressure cooling chamber” in lines 29-31. This phrase is unclear. For example, it is unclear which component corresponds to the “in which”. 

Claim 2 recites “a first heat exchanger” and “a second heat exchanger.” It is unclear whether either or both of the first or second heat exchanger is the same as the heat exchanger recited in parent claim 1, or whether these refer to a different heat exchanger than the one recited in parent claim 1.

Claim 4 is indefinite because the relationship between the wall and the saturated vapor pressure cooling chamber and reference atmospheric pressure chamber is unclear. This is further unclear in view of the above drawing objection. Claim 4 recites the energy transfer space includes a reference atmospheric pressure separation wall, which provides communication between the saturated vapor pressure cooling chamber 

Claim 8 recites “wherein, in the second cooling flow path, the fourth heat exchanger is formed at a higher level than the third heat exchanger, and the fourth heat exchanger is provided at a lower level than the third heat exchanger.” This limitation is unclear. For example, the claim does not mention whether the top or bottom of heat exchanger is being referenced. It is unclear whether the top of the fourth heat exchanger is higher or lower than the third heat exchanger, as the claim appears to recite that the fourth heat exchanger is both higher and
Claim 11 recites the phrase “the outer wall side of the cooling space” in line 10. There is insufficient antecedent basis for this phrase in the claim.

The term “low-temperature” in claim 14 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 15 is indefinite because the structural relationship (or structural link) between the high-temperature fluid backflow-prevention pipe and the remaining structures of the system is unclear. It is unclear whether the backflow-prevention pipe is located anywhere in the system spaced apart from the end of the cooling water supply line. Alternatively, it is unclear whether the backflow-prevention pipe is intended to be a part of/attached to the cooling water supply pipe. 

The term “high-temperature” in claim 15 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 16
Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2016/0042816 (“Yi”).

Regarding claim 1, Yi discloses (see Figs. 3, 6) a passive cooling system for a nuclear reactor (100), the system comprising:
an energy release space (120) within which is a reactor vessel (112), in which a reactor core (111) is accommodated;

an energy transfer space (140), provided above the energy absorbing space, absorbing and cooling heat transferred from the reactor vessel, and discharging the absorbed heat to an outside through an outer wall thereof ([0080]);
a cooling space (defined by the walls forming 130, 140) configured to separate the energy absorbing space and the energy transfer space from the energy release space;
a first cooling path (the circulating path from the energy release space 120 to the cooling space; generally 122) through which the heat in the reactor vessel is transferred to the energy transfer space ([0090]);
a pressure balance pipe (125) through which the pressure in the energy release space is transferred to the energy absorbing space ([0018]); and
a coolant spray pipe (134) through which the cooling water in the energy absorbing space pressurized by the pressure balance pipe is transferred to the energy transfer space ([0082]); 
wherein the energy transfer space includes a saturated vapor pressure cooling chamber (to the left of 141), which is formed to be connected to an inner side of an upper outer wall of the cooling space, and in which cooling water is accommodated, a heat exchanger (121) of the first cooling flow path is located, and a spray-side end of the coolant spray pipe is located; and 


Regarding claim 2, Yi discloses the system of claim 1 and further discloses (see Fig. 6) wherein the first cooling path includes:
a first heat exchanger (113) configured to absorb the heat in the reactor vessel ([0070]); and
a second heat exchanger (121), provided in the saturated vapor pressure cooling chamber and discharging the heat absorbed by the first heat exchanger ([0012]); and
an upper end of the coolant spray pipe provided to spray the cooling water in the energy absorbing space onto the second heat exchanger ([0082]).

Regarding claim 3, Yi discloses the system of claim 2 and further discloses (see Fig. 6), wherein the first cooling flow path further includes a steam discharge valve (127a) configured to selectively discharge water vapor in the first cooling flow path into the energy release space in order to increase the pressure in the energy release space ([0036]).

Regarding claim 5, Yi discloses the system of claim 2 and further discloses (see Fig. 6) the system further comprising a second cooling flow path (the circulating path from the energy absorbing space 130, through the energy transfer space 140, via 134, to the outside, via 132, 133, and 150), provided in the energy transfer space and discharging heat in the energy transfer path to an outside of the cooling space ([0083]),
wherein the cooling water, which is sprayed from the coolant spray pipe toward the second heat exchanger, is vaporized while absorbing the heat of the second heat exchanger, and the heat is transferred by a two-phase heat transfer mechanism in which the vaporized water vapor is cooled and condensed in the second cooling flow path ([0013], [0080], [0082]).

Regarding claim 6, Yi discloses the system of claim 5 and further discloses (see Fig. 6), wherein the second cooling flow path includes a third heat exchanger (131), provided in the saturated vapor pressure cooling chamber and absorbing the heat in the saturated vapor pressure cooling chamber heated by the first cooling flow path ([0082]).

Regarding claim 7, Yi discloses the system of claim 6 and further discloses (see Fig. 6), wherein the second cooling flow path further includes a fourth heat exchanger (151) provided in the energy absorbing space and absorbing the heat in the energy absorbing space ([0022]). 

Regarding claim 8, Yi discloses the system of claim 7 and further discloses (see Fig. 6), wherein, in the second cooling flow path, the fourth heat exchanger is provided at a lower level than the third heat exchanger. 

Regarding claim 9, Yi discloses the system of claim 1 and further discloses (see Fig. 6) the system further comprising:
a coolant injection pipe (135) configured to introduce the cooling water in the reference atmospheric pressure chamber into the energy release space ([0077], [0085]); and
an injection pipe opening or closing valve (135a) configured to open the coolant injection pipe ([0085]).

Regarding claim 10, Yi discloses the system of claim 1 and further discloses (see Fig. 6), wherein the cooling space is located adjacent to sea water or river water ([0093], [0111]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of US Patent No. 5,215,708 (“Fennern”).

Regarding claim 4, Yi discloses the system of claim 1 and further discloses wherein the energy transfer space includes a reference atmospheric pressure separation wall (141) which separates the saturated vapor pressure cooling chamber from the reference atmospheric pressure chamber and is provided to communicate the saturated vapor pressure cooling chamber with the reference atmospheric pressure 

Fennern discloses (see Fig. 1) a passive cooling system for a nuclear reactor (10) comprising a first cooling space (22, 28) including a first chamber (22) is separated from a second chamber (28) by a separation wall (20), provided to communicate the first and second chamber at a bottom of the chambers. 

Fennern discloses providing the separation wall such that the chambers communicate at a bottom of the chambers which allows for the benefits of a natural circulation of cold fluid downward due to gravity and heated fluid upward due to buoyancy (7:28-44). It would have been obvious to a person of ordinary skill in the art before the effective filing date (“POSA”) to modify the wall of Yi’s system in view of Fennern’s teachings for the benefits thereof. Thus, modification of Yi’s system to provide natural circulation of the coolant in the energy transfer space, as suggested by Fennern, would have been obvious to a POSA. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of KR Publication No. 20170000601 (“Kim”) (citations refer to attached machine translation).

Regarding claim 11, Yi discloses the system of claim 1, but does not disclose the recited outer wall cooling module. 


Kim discloses the cooling module suppresses a pressure increase in the energy release space in the event of an accident ([0040]-[0041]). It would have been obvious to a POSA to include the cooling module of Kim in the system of Yi for the benefits thereof. Thus, modification of Yi’s system to further release pressure in the energy release space, as suggested by Kim, would have been obvious to a POSA. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Kim further in view of Fennern.

Regarding claim 12, Yi in view of Kim discloses the system of claim 11. Kim further discloses (see Fig. 3), wherein the outer wall cooling module includes a cooling fan (232) and further discloses the outer wall cooling module generates power under the pressure of the water vapor in the energy release space ([0040]). However, Kim does not disclose the remaining features of the cooling module recited in claim 12.

Fennern discloses (see Figs. 1, 6) a passive cooling system for a nuclear reactor (10) comprising a cooling module (generally Fig. 6) comprising a pressure inlet pipe (72) 

Fennern discloses the cooling module allows for passive operation without the need for an external power supply (11:9-33). It would have been obvious to a POSA to modify the cooling module of Yi-Kim in view of Fennern’s teachings for the benefits thereof. Thus, modification of Yi-Kim’s system to directly utilize the pressure from the energy release space to passively release the pressure of the energy release space in the event of a power loss, as suggested by Kim, would have been obvious to a POSA. Such a modification would yield the predictable results of discharging cooled steam from the energy release space.

Fennern further discloses (see Fig. 3) a pressure release valve (58) configured to selectively open a flow through a pipe (50) (8:40-43). 

It would have been obvious to a POSA to modify Yi-Kim-Fennern’s pressure inlet pipe to include Fennern’s valve. Fennern discloses the valve allows for selectively blocking and blocking flow through the pipe and can be used to block flow during normal conditions, and unblock flow during accidents (8:9-23, 8:40-49). Thus, modification of Yi-Kim-Fennern’s system to include a pressure release valve to selectively block and 

Regarding claim 13, Yi in view of Kim and Fennern discloses the system of claim 12. Yi further discloses (see Fig. 6) the system further comprising a cooling fin (113) provided on the outer wall side of the cooling space, the cooling fin. 

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of US Publication No. 2015/0131769 (“Larrion”).

Regarding claim 14, Yi discloses the system of claim 1, but does not disclose the recited cooling water supply pipe.

Larrion discloses (see Figs. 2-3) a cooling system for a nuclear reactor (Abstract) comprising a main cooling chamber (80, 81) for storing coolant ([0080]), a secondary cooling chamber (82), a coolant supply pipe (13) configured to guide the coolant in the main cooling chamber to a lower side of a reactor vessel (2) of an energy release space (6), and a low-temperature molten alloy body (3), provided on an end side of the coolant supply pipe to shield the coolant supply pipe and being melted by the heat transferred from the reactor vessel to open the coolant supply pipe when the reactor vessel is overheated ([0082]).



Regarding claim 15, Yi in view of Larrion discloses the system of claim 14. Yi further discloses (see Fig. 6) a high-temperature fluid backflow-prevention pipe (123) formed in an inverted U shape curved upward from a point spaced apart from the end of the cooling water supply pipe in which the low-temperature molten alloy body is provided.

Regarding claim 16, Yi in view of Larrion discloses the system of claim 14. Larrion further discloses (see Fig. 3) the system further comprising a weighted body (33) on an outer end portion of the low-temperature molten alloy body ([0085]). 

Objection to the Abstract
The Abstract of the disclosure (which contains 272 words) is objected to because it exceeds 150 words. The Abstract is further objected to because it includes the unclear phrase “infinite cooling”, as discussed above. The Abstract is also objected to because it includes two unclear long rambling sentences. It is unclear where one feature ends 

The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because a method is not being claimed. The Title is further objected to because it includes the unclear phrase “infinite cooling”, as discussed above. The following Title is suggested: “Passive Cooling Structure For Nuclear Reactor”.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM EST. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646